 



EXHIBIT 10.2
STOCK OPTION AGREEMENT
THE COMMON STOCK OPTION REPRESENTED BY THIS AGREEMENT (THE “OPTIONS”) HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
LAWS OF ANY OTHER JURISDICTION AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN ANY MANNER: (1) WITHOUT REGISTRATION
UNDER THE ACT AND IN COMPLIANCE WITH THE LAWS OF ANY APPLICABLE JURISDICTIONS;
OR (2) AN OPINION OF COUNSEL (IN FORM AND SUBSTANCE ACCEPTABLE TO ADVANCED VIRAL
RESEARCH CORP.) THAT REGISTRATION IS NOT REQUIRED.
ADVANCED VIRAL RESEARCH CORP.
COMMON STOCK OPTION AND AGREEMENT
     THIS AGREEMENT is made as of May 15, 2007, by and between Advanced Viral
Research Corp., a Delaware corporation (the “Company”) and Stephen M. Elliston
(the “Optionee”).
RECITALS
     WHEREAS, pursuant to the 2007 Stock Incentive Plan (the “Plan”), the
Company desires to grant to the Optionee and the Optionee desires to accept an
option to purchase shares of common stock, par value $0.00001 per share, of the
Company (the Common Stock) upon the terms and conditions set forth in this
Agreement;
     NOW, THEREFORE, the parties hereto agree as follows:
     1. Grant. The Company hereby grants to the Optionee an option to purchase
40,000,000 shares of Common Stock (the “Option”) at the price and subject to the
terms and conditions hereunder and that certain Employment Contract dated
May 15, 2007 between the Company and Optionee (the “Employment Agreement”).
Capitalized terms not otherwise defined herein shall be defined as set forth in
the Employment Agreement.
     2. Vesting Schedule; Exercise Prices. The Option shall be exercisable, at
any time and from time to time, pursuant to the following vesting schedule and
exercise prices:

          Option Shares   Exercise Price per Option Share   Vesting Schedule
1st 8,000,000
  $0.0500 (the “Base Price”)   1/60th of the Option Shares (666,667) shall
become
2nd 8,000,000
  $0.0575 (115% of Base Price)   exercisable every 30 days commencing on the
Commencement Date
3rd 8,000,000
  $0.0650 (130% of Base Price)   (each date shall be referred to as an “Exercise
Date”) and are
4th 8,000,000
  $0.0725 (145% of Base Price)   exercisable through the date which is five
years from an
5th 8,000,000
  $0.0800 (160% of Base Price)   Exercise Date (the “Expiration Date”).

         

     3. Termination of Employment. Notwithstanding anything contained herein to
the contrary:
          (a) Upon the termination of Optionee’s employment with the Company
(A) by the Company for Cause; or (B) due to Optionee’s voluntary unilateral
decision to terminate his employment without Cause; or (C) due to the expiration
of the then current term of employment, the Option shall expire for all Option
Shares which have as of such date not become exercisable but shall survive with
respect to Option

 



--------------------------------------------------------------------------------



 



Shares that have become exercisable as of such date, (the “Surviving Options”),
provided, however, notwithstanding anything contained herein to the contrary,
Optionee shall have 90 days to exercise the Surviving Options.
          (b) Upon the termination of Optionee’s employment with the Company for
reasons other than (A) by the Company for Cause; or (B) due to Optionee’s
voluntary unilateral decision to terminate his employment without Cause,
including without limitation, the death or Disability of Optionee; or (C) due to
the expiration of the then current term of employment, the Option shall
immediately become exercisable for that number of Option Shares equal to the
number of Option Shares which would have been subject to exercise by Optionee
during the then current term of the Employment Agreement (without giving effect
to any extensions thereof).
     4. Securities Registration Required. If the shares to be issued upon an
exercise of the Option are not registered under the Securities Act of 1933,
then, as a further condition of the Company’s obligation to issue such shares,
the Optionee may be required to give a representation in writing that the
Optionee is acquiring the shares for the Optionee’s own account as an investment
and not with a view to, or for sale in connection with, the distribution of such
shares, and the certificates representing such shares shall bear a legend to
such effect as the Company’s counsel shall deem necessary or desirable. The
Option shall in no event be exercisable and shares shall not be issued hereunder
if, in the reasonable opinion of counsel to the Company, such exercise and/or
issuance would result in a violation of federal or state securities laws.
     5. No Employment Agreement. Nothing in this Agreement shall confer upon the
Optionee any right with respect to the continuation of Optionee serving as a
director of the Company or a subsidiary, or interfere in any way with any
existing employment or consulting agreement between the Company and the
Optionee.
     6. Representations of Optionee. Optionee hereby warrants to the Company as
follows:
          (a) Investment Intent. The Option and the Option Shares contemplated
to be acquired pursuant to the exercise of the Option are being and shall be
acquired by Optionee solely for investment purposes and not for the account of
any other person and not for distribution, assignment or resale to others. No
other person has a direct or indirect beneficial interest in the Option or the
Option Shares. Optionee has not subdivided the beneficial ownership of the
Option or the Option Shares with any other person.
          (b) Review and Evaluation. Optionee has, together with his or her
financial advisors, if any, had access to any relevant information and documents
desired; has had the opportunity to ask questions of and receive answers from
any person authorized to act on behalf of the Company concerning any aspect of
the Company, including, but not limited to, the merits of accepting the Option;
is in receipt of (i) the Company’s Annual Reports as filed with the Securities
and Exchange Commission; (ii) the Company’s Quarterly Reports as filed with the
Securities and Exchange Commission; and (iii) all other requested documents and
information regarding the Company (collectively, the “Information”). Optionee,
together with his or her financial advisors, if any, represent that they have
carefully read, are familiar with and fully understand the Information,
including all documents referred to therein; and have consulted with such other
advisors as they have deemed necessary and appropriate in making the decision to
acquire the Option. Optionee fully represents that, after a careful review of
the Information, including all documents referred to therein, Optionee accepts
the Option.
          (c) Financial Experience. Optionee is sufficiently experienced in
financial and business matters to be capable of evaluating the merits and risks
of his or her acceptance of the Option, or if Optionee has utilized the services
of a financial advisor, together they are sufficiently experienced in financial
and business matters that they are capable of evaluating the merits and risks of
Optionee’s acceptance of the Option.

2



--------------------------------------------------------------------------------



 



          (d) Residency. Optionee is a resident of the State of North Carolina.
     7. Miscellaneous.
          (a) Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns.
          (b) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware. This Agreement constitutes
the entire Agreement between the parties with respect to the subject matter
hereof, and controls and supersedes any prior understandings, agreements or
representations by or between the parties, written or oral between the parties
with respect to its subject matter and may not be modified except by written
instrument executed by the parties.
          (c) Plan Incorporated by Reference. Other than the vesting schedule
set forth herein, the provisions of the Plan are incorporated by reference
hereby and shall govern if and to the extent that there are inconsistencies
between those provisions and the provisions hereof. The Optionee acknowledges
receipt of a copy of the Plan prior to the execution of this Agreement.
          (d) Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be in writing and shall be deemed to have been duly given, when
delivered by hand or three (3) days after deposited in the United States mail,
by registered or certified mail, return receipt requested, postage prepaid, as
follows:

     
If to the Company:
  Advanced Viral Research Corp.
 
  200 Corporate Boulevard South
 
  Yonkers, New York 10701
 
  Attn: Martin Bookman, CFO
 
   
If to Optionee:
  Stephen M. Elliston
 
  5808 Rocky Point Court
 
  Raleigh, NC 27613

or to such other address as any party hereto may from time to time designate in
writing delivered in a like manner.
          (e) Amendment. This Agreement may not be amended or modified in any
respect, except by the mutual written agreement of the parties hereto.
          (f) No Third Party Beneficiary. Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person,
firm, corporation, partnership, association or other entity, other than the
parties hereto and their respective successors and assigns, any rights or
remedies under or by reason of this Agreement.
          (g) Waivers and Remedies. The waiver by any of the parties hereto of
any other party’s prompt and complete performance, or breach, or violation, of
any provision of this Agreement shall not operate nor be construed as a waiver
of any subsequent breach or violation, and the waiver by any of the parties
hereto to exercise any right or remedy which it may possess hereunder shall not
operate nor be construed as a bar to the exercise of such right or remedy by
such party upon the occurrence of any subsequent breach or violation.

3



--------------------------------------------------------------------------------



 



          (h) Severability. The invalidity of any one or more of the words,
phrases, sentences, clauses, sections or subsections contained in this Agreement
shall not affect the enforceability of the remaining portions of this Agreement
or any part hereof, all of which are inserted conditionally on their being valid
in law, and, in the event that any one or more of the words, phrases, sentences,
clauses, sections or subsections contained in this Agreement shall be declared
invalid by a court of competent jurisdiction, this Agreement shall be construed
as if such invalid word or words, phrase or phrases, sentence or sentences,
clause or clauses, section or sections, or subsection or subsections had not
been inserted.
          (i) Descriptive Headings. Descriptive headings contained herein are
for convenience only and shall not control or affect the meaning or construction
of any provision of this Agreement.
          (j) Counterparts. This Agreement may be executed in any numbers of
counterparts and by the separate parties hereto in separate counterparts, each
of which shall be deemed to be one and the same instrument.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereunto put their hand as of the date
first above written.

            VIRAL RESEARCH CORP.
      By:   /s/ Eli Wilner         Name:   Eli Wilner        Title:   Chairman
of the Board        OPTIONEE:
      /s/ Stephen M. Elliston       Stephen M. Elliston           

5